Citation Nr: 0317239	
Decision Date: 07/23/03    Archive Date: 07/31/03

DOCKET NO.  99-21 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for the cause of 
the veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel



INTRODUCTION

The veteran served on active duty from May 1978 to November 
1980.  

This appeal arises from a December 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California, which denied the appellant's 
application to reopen her claim for service connection for 
the cause of the veteran's death.  


REMAND

The veteran's appeal was remanded by the Board to the RO in 
October 2001 for further development.  The requested 
development was accomplished to the extent possible and the 
case was returned to the Board for its appellate review.  
However, in a VA Form 9 received by the RO in November 2002, 
the appellant requested a hearing before a Member of the 
Board at the local RO (i.e., Travel Board hearing).  A VA 
Report of Contact (VA Form 119) dated in April 2003 indicates 
that the RO attempted to contact the appellant to inquire 
about her availability for May 19-23, 2002 Travel Board 
hearings, but no answer was received on two occasions.  
However, in a subsequent VA Report of Contact, dated May 8, 
2003, it was noted that the appellant agreed to report for a 
Travel Board hearing in September (2003).  There is no 
indication that such a hearing was scheduled.  Accordingly, 
the case must be returned to the RO to schedule a Travel 
Board hearing.  See 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. 
§§ 19.75, 19.76, 20.703, 20.704 (2002). 

In view of the foregoing, this case is REMANDED for the 
following:

In the event that a Travel Board hearing 
has not already been rescheduled as noted 
in the May 2003 Report of Contact, the RO 
should schedule the appellant for such a 
hearing in conjunction with her 
application to reopen her claim for 
service connection for the cause of the 
veteran's death.  After the Travel Board 
hearing is conducted, the case should be 
returned to the Board, in accordance with 
appellate procedures. 

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action unless 
otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	R. F. Williams
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




